      Case 0:20-cv-60275-WPD Document 8 Entered on FLSD Docket 03/31/2020 Page 1 of 2
                                                               UNITED STATES DISTRICT
                                                               COURT FOR THE SOUTHERN
                                                               DISTRICT O F FLORIDA

                                                               CASE NO .0:20-cv-60275-W PD
TODDRIC KNIG HT and
EVENSON BENDERS,
    Plantiff,
VS.                                                                               FILED BY                  D
                                                                                                            .   C.
ALL-W AYS TOW ING & STO M G E,INC .,                                                  #Ilq 32 2222
      Defendants                                                                       ANGELA E.NOBLE
                                                                                      CLERK
                                                /                                     s     U.S DIST (;'E
                                                                                        D.OFFCA . - Mi
                                                                                                     AMI

                       DEFENDANT'S M OTIO N FO R EXTENSIO N O F TIM E

      The Defendant, ALL-W AYS TOW ING & STORAG E, INC ., pfo se, files this M otion for
Extension ofTim e,and as grounds therefore alleges the following:

          The above captioned com plaint was served upon an em ployee of the Defendant on
          February 25,2020.
      2. The Defendantis notfully operating due to the situation ofthe Corona virus and can not
         currently a#ord to hire counsel.
      3. The Defendant is presently Iooking for counselbut needs additionaltim e to do so The      .


         Defendantrespectfully requests additionaltim e    .


      4. The Defendantis filing this m otion in good faith and notforthe purpose ofdelay.


      W HEREFO RE, the undersigned files this M otion for Extension of Tim e and respedfully
requests additionaltim e to 5le an answer.

                                           CERTSFICATE QE SERW QE
      IHEREBY CERTIFY THAT a copy ofthe foregoing M otion was sentby m ailto:Law Offices of
Charles M .Eiss.Esq.,7951      .   .   6 StreetSuite 112 Plantation,FL 33324 on this 27thday ofM arch



Alexandra legria forAll-W ay       owing & Storage, Inc.
2550 S.Park Road
Pem broke Park,FL 333009
Phone:(954)496-6810 Fax:(954)967-9967
Case 0:20-cv-60275-WPD Document 8 Entered on FLSD Docket 03/31/2020 Page 2 of 2
